OPINION by
Judge Peters :
Each partner has an implied authority to dispose of the property and effects of the firm within the scope of the purpose for which the partnership was formed; and if one partner take's the money of the firm, without the consent of the other, and pays his individual debt with it, and the party to whom he paid it knew that the money thus paid was the money of the firm, the partner whose rights have been violated may have his remedy against the third party to whom the money is paid. But to entitle him to that remedy, the party receiving the money must, at the time he receives it, know it was partnership funds. Daniel v. Daniel et al., 9 B. Mon. 195. Story on Partnerships, Sec. 128.
-, for appellant.
-, for appellee.
In this case it is not alleged in the original or amended petition that appellant knew at the time she received the funds that they were partnership money. If the recitals in the paper signed Au-r gust 9, 1871, be competent evidence as admissions of appellant, there is nothing in it to show that she knew the money was the money of the firm.
So that if there was an allegation of the knowledge on her part, of the fact that the money belonged to the firm, there is no sufficient evidence to sustain it.
The last payment on appellant’s land in Scott, sold to Gale, was $566.66 due March 1, 1869, and was paid December 25, 1869, which, with principal and interest, would amount to about $595, when she handed it to her husband to pay to her vendor for the land — within five dollars of what she had received.
Petition overruled.